Title: From George Washington to Major Caleb Gibbs, 18 June 1780
From: Washington, George
To: Gibbs, Caleb




Dr Gibbs,
Camp near Springfield 18th June 1780.

A Trunk of mine No. 4 (which the inclosed Key will open) is not more than half filled. I intended to have compleated the package with my Bed blankets, but on enquiry, found they had been sent down to the Marquis (which I am sorry for, as I hardly expect to see them again, or much dirtied if I do). Under these circumstances I wish you to fill the Trunk No. 4 with the best of those blankets which were drawn from the public stores as well for the purpose of preventing injury from the loose state they are now in, as to secure some covering for me against the Winter—The remainder of those Blankets I would also have detained subject to my order only as there may be in the course of the Campaign & our intercourse with our allies, occasion for them.
Pray send us (if it is not already done) such things as are necessary for our tolerable comfort, & convenience at this place, & nothing more. The rest to be in Waggons. With much esteem & regard—I am Dr Gibbs Yrs

Go: Washington



Write again to Cheever abt the Plates—& to Phila. for what things are wanted.
If my Watch which was sent to Mr Washington is done, pray let it—& the Chain which is in the hands of Colo. Blaine be sent to me by a careful hand.
The Pipe of ⟨spiri⟩ts you recd the other day is a p⟨resent⟩ to me from Mr R. Morris & oth⟨ers⟩ ⟨mutilated⟩ be very fine.

